NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
WOODROW WOODS AND MARINE EXHAUST
SYSTEMS, INC., '
Plain,tiffs-Appellees,
V.
DEANGELO MARINE EXHAUST, INC.,i
Defendant-Appellant,
2010-1473 `
Appea1 from the United StateS DiStrict Court for the
Southern District of F1orida in case no. 08-CV-81579,
Judge Danie1T.K. Hurley.
ON MOTION
ORDER
Up0n consideration of DeAngelo Marine ExhauSt
SyStemS, Inc.’s unopposed motion to file a corrected
appendix,
IT ls ORDERED THAT:
The motion is granted

WOODS V, DEANGELO MARINE _ 2
FoR THE CoURT
JUN 3 3 2911 131 Jan H0rba1y
13
ate J an Horba1y
C1erk
cc: Denise J. B1eau, Esq.
Michae1 C. Cesarano, Esq. |:"_ED
U.S. COURT 0F APPFALS FOR
S24 THE FEDERAL C|RCUlT
JUN 23 2011
.|AN HDRBAL¥
CLERK
le